RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2733-15T2

V.S.,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF HUMAN SERVICES,

        Respondent.

___________________________

              Submitted May 2, 2017 – Decided October 25, 2017

              Before Judges Messano and Suter.

              On appeal from the Department of Human
              Services, Division of Mental Health and
              Addiction Services.

              V.S., appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa H. Raksa,
              Assistant Attorney General, of counsel; Ragner
              E. Jaeger, Deputy Attorney General, on the
              brief).

PER CURIAM
     V.S.     was   admitted   to   Trenton   Psychiatric   Hospital    in

September 2015.      She states she is being forced to take Proxil,1

15 mg, and Cogentin, 1 mg, and has had an allergic reaction to the

medication.    She filed a notice of appeal from the administrative

decision to involuntarily medicate her in February 2016.               The

relief she seeks is "to be taken off the medication immediately."

     The State has provided documentation regarding the procedures

followed for the involuntary administration of medication to V.S.

In addition, the State has represented that V.S. began to take the

medication voluntarily in April 2016.

     A "Psychotropic Medication Informed Consent Form," dated

April 22, 2016, identifies the medication prescribed to V.S.,

including Cogentin and Prolixin.         The form contains a physician's

certification and the signature of two witnesses to the fact V.S.

gave her consent to take the medication.          Although V.S. did not

physically execute the consent form, there is a notation that she

agreed to take the medication and said she could not sign the form

because she could not write due to an injury. V.S. has not refuted




1
  Because Proxil is not a prescription drug, over the counter
medication or supplement, see https://www.mayoclinic.org/patient-
care-and-health-information; Bertram G. Katzung, Susan B. Masters,
Anthony J. Trevor, Basic & Clinical Pharmacology, (12th ed. 2012);
we assume that V.S. objected to the compelled administration of
Prolixin, the medication prescribed to her.

                                     2                           A-2733-15T2
that she gave her consent and has continued taking the medication

that is the subject of this appeal.

     Because the issue raised is now moot, the appeal is dismissed.




                                3                           A-2733-15T2